DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
Claim 1 is missing a period at the end of the sentence.
Claim 3 should claim “or blends thereof.”, rather than blenders.
In claim 7, please amend to claim “according to claim 1”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
In the examples, applicants disclose the use of “pigment blue 67”.  This appears to be a mistranslation of “dye blue 67” based on the foreign priority document.  Please review this inconsistency and make the necessary amendments to the specification and/or claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants claim “A colloidal particle, wherein it is obtained by developing said masterbatch composition according claim 1 in a base material mainly composed of thermoplastic polyester.”
It is unclear as to how applicants define a “colloidal particle”.  A colloid is known in the art as being made up of a dispersed phase (suspended particles) and a continuous phase (the medium of suspension).  Therefore, it is unclear as to how the masterbatch of claim 1 could be “developed” into a colloidal particle, which suggests one particle.
It is unclear as to whether applicants are trying to claim a colloidal suspension or simply a dispersion of the masterbatch in a thermoplastic polyester? If applicants are attempting to claim a particle made from the masterbatch and thermoplastic polyester? Perhaps there is a mistranslation from the priority document.
Additionally, it is unclear as to how the term “developing” limits the scope of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2015/0376412).
Harada teaches a black pigment composition which can be used to replace a carbon black pigment, the composition comprising a pigment P1, specifically a Pigment Brown; a pigment P2, specifically listed to include Pigment Blue 60 (p. 3, [0035]); a pigment P3, specifically listed to include Pigment Red 122, 144, and 214 (p. 3, [0037]); and pigment P4, specifically listed to include Pigment Yellow 181 (p. 3, [0039]).  Harada teaches that the pigment composition can be used in plastic applications and for pigmenting high molecular mass organic materials of natural or synthetic origin, specifically listed to include polyesters (p. 5, [0068]).
Harada does not disclose the composition as a “masterbatch”, as claimed; however, consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The phrase “masterbatch” does not result in a structural difference between the claimed invention and the prior art, as it simply suggests that the composition could be let down by additional binder resin to form a less concentrated composition, and the composition of Harada is capable of such a letdown, as well.	
	Choosing a combination of the above P1-P4 is prima facie obvious over instant claim 1.
	As to claim 3, Harada specifically teaches PET as a suitable binder resin for the black pigment composition (p. 1, [0026]-[0027]).
	As to claims 7-9, Harada teaches using the pigment composition for fiber materials (p. 5, [0067]).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-118367; however, for convenience, the machine translation will be cited below.
JP ‘367 teaches a black matrix coloring composition comprising a combination of organic pigments and a binder resin (pp. 2 and 8), after being 
(blue organic pigment)/(yellow organic pigment + orange organic pigment)/(red organic pigment + purple organic pigment) = (30-60%)/(25-50%)/(5-40%), 
suggesting a combination of blue, yellow and red organic pigments, where the blue pigment is specifically listed to include pigment blue 60, the yellow organic pigment specifically listed to include yellow 181, and the red organic pigment specifically listed to include red 122 (p. 3).
	JP ‘367 specifically lists the binder to include thermoplastic resins such as polyesters (p. 5).
JP ‘367 does not teach the composition as a “masterbatch”, as claimed; however, consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The phrase “masterbatch” does not result in a structural difference between the claimed invention and the prior art, as it simply suggests that the composition could be let down by additional binder resin to form a less concentrated composition, and the composition of JP ‘367 is capable of such a letdown, as well.
JP ‘367 is prima facie obvious over instant claim 1.
prima facie obviousness.  See MPEP 2144.05. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
For example, a combination of equal parts of blue/yellow/red in a total concentration of 45% suggests an overall composition comprising 15 wt% each of blue/yellow/red pigments.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/192321 in view of JP 2006/249411; however, for convenience, the Google patents translations of WO ‘321 and JP ‘411 will be cited below.
WO ‘321 teaches an infrared low warming pigment composition for pigmenting polymer compositions black, which can reduce the increase in temperature of the molded article when subjected to high temperatures, such as articles used in automobiles (p. 2), comprising a primary pigment and an auxiliary pigment (p. 3), where the primary pigment is selected from a red, yellow, or blue pigment or combination thereof, and the auxiliary pigment includes a white 
WO ‘321 teaches that the pigment composition can be used to prepare a color masterbatch (p. 4).
WO ‘321 teaches a material comprising the pigment composition, comprising a substrate, where the substrate is preferably polyvinyl chloride; however, does not teach other suitable substrates.
WO ‘321 cites JP 2006-249411 as prior art (p. 2), who teaches a black pigment for reflecting infrared light and a resin composition comprising the pigment, teaching polyethylene terephthalate and polybutylene terephthalate as suitable resins  (p. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a polyethylene terephthalate or polybutylene terephthalate as a substrate in WO ‘321, as JP ‘411 teaches that these are suitable binder resins that can be pigmented black that are in need of protection from a high increase in temperatures when used as molded articles in the field of automobiles and buildings (p. 2).
prima facie obvious over instant claims 1-3.
As to claims 7-10, WO ‘321 teaches preparing automotive materials such as plastics and fiber fabrics and plastic building materials as suitable articles of manufacture using the above infrared low warming pigment composition, and a common use of fibers are prepregs.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the prior art to use the claimed combination of red, yellow and blue pigments in a polyester containing pigment masterbatch, where at least one of the pigments is dye brown 53 or dye blue 67.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768